RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0592-MR


WILLIAM RUFUS WHITEHOUSE, III                                     APPELLANT


                APPEAL FROM OLDHAM CIRCUIT COURT
v.              HONORABLE JERRY D. CROSBY, II, JUDGE
                       ACTION NO. 06-CR-00033


COMMONWEALTH OF KENTUCKY                                            APPELLEE


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: William Rufus Whitehouse, III, pro se, brings this appeal

from a March 9, 2021, Order of the Oldham Circuit Court denying a Kentucky

Rules of Civil Procedure (CR) 60.02 motion to vacate Whitehouse’s sentence of

imprisonment. We affirm.

            In May 2006, Whitehouse was indicted by an Oldham County Grand

Jury upon the offenses of murder and wanton endangerment for causing the death
of his four-month-old daughter by breaking her clavicle and rib. Whitehouse

reached a plea agreement with the Commonwealth. Whitehouse agreed to plead

guilty to the lesser charge of first-degree manslaughter and to first-degree wanton

endangerment, with a total sentence of 25-years’ imprisonment. The circuit court

accepted Whitehouse’s plea of guilty and sentenced him to a total of 25-years’

imprisonment.

             In 2012, Whitehouse filed a CR 60.02 motion to vacate the sentence

of imprisonment based upon the involuntariness of his guilty plea. The circuit

court denied the motion, and Whitehouse pursued a direct appeal to the Court of

Appeals (Whitehouse v. Commonwealth, No. 2013-CA-0981-MR, 2015 WL

1304151 (Ky. App. Mar. 20, 2015)). The Court of Appeals affirmed the denial of

Whitehouse’s CR 60.02 motion. The Court concluded that Whitehouse’s guilty

plea was knowingly and voluntarily entered.

             On March 5, 2021, Whitehouse filed another CR 60.02 motion to

vacate his sentence of imprisonment based upon prosecutorial misconduct.

According to Whitehouse, the Commonwealth committed prosecutorial

misconduct by indicting Whitehouse for murder when the evidence was

insufficient to support same and by ignoring his mental-health issues. He

specifically sought relief under CR 60.02(e) and (f).




                                         -2-
             By order entered March 9, 2021, the circuit court denied

Whitehouse’s CR 60.02 motion to vacate his sentence of imprisonment. The court

noted that Whitehouse had filed a previous CR 60.02 motion. The court ultimately

concluded that Whitehouse failed to show entitlement to the extraordinary remedy

under CR 60.02(e) and (f). This appeal follows.

             Whitehouse contends that the circuit court erroneously denied his CR

60.02 motion to vacate his sentence of imprisonment. We disagree.

             In Kentucky, the law is clear that a successive CR 60.02 motion is

impermissible upon any ground that could have been raised in the prior CR 60.02

proceeding. Stoker v. Commonwealth, 289 S.W.3d 592, 597 (Ky. App. 2009).

Simply stated, “CR 60.02 does not permit successive post-judgment motions[.]”

Foley v. Commonwealth, 425 S.W.3d 880, 884 (Ky. 2014).

             In this case, Whitehouse filed a CR 60.02 motion in 2012 and then

filed the present CR 60.02 motion in 2021. Thus, the present CR 60.02 motion is a

successive motion, and the grounds alleged therein could have been raised in

Whitehouse’s prior CR 60.02 motion. As an impermissible successive CR 60.02

motion, we conclude that the circuit court did not abuse its discretion by denying

same. See Foley, 425 S.W.3d at 884.

             For the foregoing reasons, the Order of the Oldham Circuit Court is

affirmed.


                                        -3-
           ALL CONCUR.



BRIEFS FOR APPELLANT:            BRIEF FOR APPELLEE:

William Rufus Whitehouse, III    Daniel Cameron
Lexington, Kentucky              Attorney General of Kentucky
                                 Frankfort, Kentucky

                                 Jeffrey A. Cross
                                 Assistant Attorney General
                                 Frankfort, Kentucky




                                -4-